DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7 are allowable.  The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 as an independent claim is allowable because the prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following subject matter: “wherein the contact tip is conical and protrudes at a right angle in the direction of the longitudinal center plane of the vehicle.”
Claims 6-7 are allowable because they are dependent on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing et al. (U.S. 6,161,893, hereinafter "Ewing") in view of Franz (WO9213594).
claims 1-2, Ewing discloses a roller blind arrangement (42; Fig. 2; col. 3, lines 38-41) for a motor vehicle (30, Figs. 1, column 3, lines 23-26) comprising a roller blind web (50;  Fig. 2; col. 3, lines 38-41) and a winding shaft (256; Fig. 3-4, 14; col. 5, lines 13-18) on which the roller blind web can be wound up to form a roller blind coil (254; Figs. 3-4, Column 5, Lines 13-18) and which is mounted on bearing elements (252; Figs. 3, 14, col. 5, lines 13-18) on either side of a longitudinal center plane of the roller blind, each bearing element being fixed relative to a vehicle body (32; Fig. 1).  
Regarding claim 1, Ewing is silent to at least one of the bearing elements being connected to a metallic component via a grounding element made of electrically conductive polymer, the metallic component being electrically connected to the vehicle body. 
Regarding claim 2, Ewing is silent to the electrically conductive polymer comprising rubber.
As to claim 1, Franz teaches a grounding element (21; Figs. 6, 12, Page 9, lines 8-26) made of electrically conductive polymer connected to a component being electrically connected to the vehicle body.
As to claim 2, Franz teaches the electrically conductive polymer comprises rubber (21; Figs. 6, 12, Page 9, lines 8-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the roller blind arrangement in Ewing in view of Franz to include a grounding element made of electrically conductive polymer of plastic or rubber and connected the grounding element to a metallic component on the roller blind arrangement.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ewing et al. (U.S. 6,161,893, hereinafter "Ewing") and Franz (WO9213594) in view of Starkey et al. (EP3236479, hereinafter "Starkey").
claim 3, Ewing discloses a roller blind arrangement (42; Fig. 2; col. 3, lines 39-41), and Franz discloses conductive polymer being of plastic.  However, Ewing in view of Franz is silent to the plastic being of a styrenic block copolymer.  
As to claim 3, Starkey teaches a plastic comprising a styrenic block copolymer (abstract).
It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the roller blind arrangement in Ewing in view Franz and further in view of Starkey to specify the electrically conductive polymer to be of a styrenic block copolymer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ewing et al. (U.S. 

6,161,893, hereinafter "Ewing") in view Franz (WO9213594) and further in view of Fuckel et al. (EP0245761, hereinafter “Fuckel”).
In claim 4, Ewing discloses a roller blind arrangement (42; Fig. 2; col. 3, lines 39-41) having a bearing element (252; Figs. 3, 14, col. 5, lines 13-16).  Franz teaches a grounding element (21; Figs. 6, 12, Page 9, lines 8-26) attached to a metallic component (19; Figs. 6, 12, Page 9, lines 8-26).
Regarding claim 4, Ewing in view of Franz is silent to a grounding element having a fixing tab attached to the metallic component.  Franz is silent to a fixing tab.   
As to claim 4, Fuckel teaches a grounding element (44, 46; Fig. 1, ¶ 31) having a fixing tab (48; Fig. 1, ¶ 31) attached to the metallic component (10; Fig. 1, ¶ 25-27).  
It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the roller blind arrangement in Ewing in view of Franz to provide a grounding element having a fixing tab attached to a metallic component as shown in Fuckel. Doing so, allows for the extension of the grounding element to the metallic component (¶ 13-18).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ewing et al. (U.S. 6,161,893, hereinafter "Ewing") in view of Franz (WO9213594) and further in view of Kim (KR20150010144).  
In claim 8, Ewing in view of Franz discloses a roller blind arrangement having a transverse bar (126; Fig. 4, col. 4, lines 26-28).  However, regarding claim 8, Ewing in view of Franz is silent to a grounding element having a pin connected to the transverse bar.  
As to claim 8, Kim teaches a grounding element (132, 134; Fig. 5. ¶ 43) having a pin (120, Figs. 5-6, ¶ 43) connected to a substrate (10).  In Kim the pins are formed with electro conductive plastics material and are used to de-energize the accumulated electric charge buildup on the substrate (¶ 12-13).   It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the substrate with a transverse bar and  modify the roller blind arrangement in Ewing in view of Kim to provide a grounding element having a pin connected to a transverse bar.  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing et al. (U.S. 6,161,893, hereinafter "Ewing") in view of Franz (WO9213594) and further in view of Rockelmann et al. (U.S. 9,358,861, hereinafter "Rockelmann").
In claims 9-11, Ewing in view of Franz discloses a roller blind arrangement having a bearing element.  However, regarding claims 9-11, Ewing in view of Franz is silent to a frame element made of plastic and metallic guide rails.  
As to claims 9-11, Rockelmann teaches a frame element (30; Fig 1, col. 3, lines 56-60) and guide rails (20A, 20B; Fig 1, col. 3, lines 20-31).  Rockelmann does not specify that the frame element is of plastic and the guide rails being metallic.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the roller blind arrangement in Ewing in view of Rockelmann to include a frame element and guide rails.  While the material features of a “plastic” frame element and  .

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the references fail to teach each and every limitation of the claims 1-4 and 8-11, teaching of the ground strap is not new in the art.  Ground straps are commercially available for purchase, and including a ground strap made of electrically conductive polymer.  Prior art also shows that the materials of electrically conductive polymer can be manufactured to include rubber or styrenic block copolymer.  Also, the prior art, Franz (WO9213594), is being used to show that it is not new to use an electrically conductive polymer ground strap (claim 1) and comprising rubber (claim 2) on a vehicle for grounding purposes.  The placement of the ground strap on the vehicle should not be taken literally if it is not connected to a roller blind assembly and instead connected to another component of the vehicle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.H./Examiner, Art Unit 4155                                                                                                                                                                                                        

/Dennis H Pedder/Primary Examiner, Art Unit 3612